 

Exhibit 10.8

  

5. AMENDMENT

 

This fifth amendment (“5. Amendment”) dated as of December 31, 2012 (“Effective
Date”) between Net Element, Inc (“Tenant”) and 1450 South Miami, LLC
(“Landlord”) amends that certain Lease Agreement for 1450 South Miami Avenue
(the “Lease”) dated October 8, 2010 between Landlord and Tenant, the subsequent
Amendment dated November 16, 2011, the 2. Amendment dated September 28, 2012,
the 3. Amendment dated October 31, 2012 and the 4. Amendment dated November 30,
2012. All capitalized terms not otherwise defined herein shall have the meaning
so proscribed in the Lease Agreement as well as in the Amendment, in the 2.
Amendment, in the 3. Amendment and in the 4. Amendment.

 

WHEREAS, the parties mutually agree to modify certain terms and conditions of
the Lease Agreement, the Amendment, the 2. Amendment, the 3. Amendment and the
4. Amendment.

 

WHEREAS, each Party acknowledges that as of the Effective Date, to such Party’s
knowledge, the other Party is not in material breach or Default pursuant to the
terms of the Lease Agreement, the Amendment, the 2. Amendment, the 3. Amendment
and the 4. Amendment.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1.Term extension. Tenant and Landlord agree to extend the term of the Lease
until April 30, 2013 for the premises in “as-is” condition. The Base Rent shall
be the same as for January 2013 and be calculated as follows:

 

       PER SQFT   ANNUALLY   MONTHLY  Base Rent       $29.00    188,500.00  
 15,708.33                        Sales Tax   7.00%  $2.03    13,195.00  
 1,099.58                        TOTAL PAYMENT       $31.03    201,695.00  
 16,807.92 

 

2.Time is of the essence. (a) Tenant and Landlord agree that this 5. Amendment
has to be signed by Tenant on or before December 31, 2012 by 6:00pm EST.

 

(b) Tenant has to sign the next extension by January 31, 2013 in order to
protect its Lease.

 

3.Further extension: Tenant has the option to further extend the term until
December 31, 2013 (“Long Term Extension”) with the same Base Rate as quoted
above with the premises in “as-is” condition. This Long Term Extension has to be
signed by Tenant on or before January 31, 2013 by 6:00pm EST.

 

Page 1 of 2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this 4. Amendment to be duly
executed by their respective authorized signatories as of the Effective Date.

 

Net Element, Inc., a Delaware corporation (“Tenant”)

By: Net Element International, Inc.

 

/s/ Jonathan New   BY: Jonathan New, Chief Financial Officer       1450 South
Miami LLC, a Florida limited liability company (“Landlord”)         By: Nickel
Goeseke, Managing Member  

 

Page 2 of 2

 

